     Case: 1:17-md-02804-DAP Doc #: 1650 Filed: 05/28/19 1 of 16. PageID #: 46198




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION                     )       CASE NO. 1:17-MD-2804
OPIATE LITIGATION                                )
                                                 )       SPECIAL MASTER COHEN
THIS DOCUMENT RELATES TO:                        )
“Track One Cases”                                )
                                                 )
                                                 )       DISCOVERY RULING NO. 20
                                                 )       REGARDING CONFIDENTIALTY
                                                 )       DESIGNATIONS


         This matter is before the Special Master upon the parties’ request to resolve disputes

regarding whether defendants AmerisourceBergen Drug Company (“ABDC”), Cardinal Health, Inc.,

and McKesson Corporation have properly designated as confidential portions of Rule 30(b)(6)

depositions. The parties resolved many confidentiality disputes through the meet and confer

process, but ask the Special Master to resolve their remaining disagreements. See Agenda Item 83.



I.       Factual and Procedural History.

         Case Management No. 2 (“CMO-2” or the “Protective Order”) addresses discovery of

“potentially confidential, proprietary, and/or private information for which special protection from

public disclosure and from use for any purpose other than prosecuting this litigation would be

warranted.” See docket no. 441. This Protective Order “does not confer blanket protection” on all

disclosures or discovery; rather, it sets forth the legal principles for treating discovery as confidential
  Case: 1:17-md-02804-DAP Doc #: 1650 Filed: 05/28/19 2 of 16. PageID #: 46199



based upon the following definitions:

       10.     Confidential Information. “Confidential Information is defined herein as
       information that the Producing Party in good faith believes would be entitled to
       protection on a motion for a protective order pursuant to Fed. R. Civ. P. 26(c) on the
       basis that it constitutes, reflects, discloses, or contains information protected from
       disclosure by statute or that should be protected from disclosure as confidential
       personal information, medical or psychiatric information, personnel records,
       Confidential Protected Information, protected law enforcement materials (including
       investigative files, overdose records, Narcan, coroner’s records, court records, and
       prosecution files), research, technical, commercial or financial information that the
       Designating Party has maintained as confidential, or such other proprietary or
       sensitive business and commercial information that is not publicly available. Public
       records and other information or documents that are publicly available may not be
       designated as Confidential Information. In designating discovery materials as
       Confidential Information, the Producing Party shall do so in good faith consistent
       with the provisions of this Protective Order and rulings of the Court. Nothing herein
       shall be construed to allow for global designations of all documents as
       “Confidential.”
       11.     Highly Confidential. Highly Confidential is defined herein as information
       which, if disclosed, disseminated, or used by or to a Competitor of the Producing
       Party or any other person not enumerated [herein], could reasonably result in
       possible antitrust violations or commercial, financial, or business harm.

Protective Order at 4-5. The Protective Order further states:

       This Protective Order shall not be construed to protect from production or to permit the
       “Confidential Information” or “Highly Confidential Information” designation of any
       document that (a) the party has not made reasonable efforts to keep confidential, or (b) is at
       the time of production or disclosure, or subsequently becomes, through no wrongful act on
       the part of the Receiving Party or the individual or individuals who caused the information
       to become public, generally available to the public through publication or otherwise.

Id. at 8, ¶28; see also docket no. 1357 at 2, ¶3 (addressing “Access to Confidential and Highly

Confidential Information”).

       In July and August of 2018, each defendant produced a Rule 30(b)(6) witness for deposition

and then designated portions of the testimony and exhibits as Confidential or Highly Confidential.
  Case: 1:17-md-02804-DAP Doc #: 1650 Filed: 05/28/19 3 of 16. PageID #: 46200



Plaintiffs’ wrote to the Special Master on December 11, 2018, setting forth arguments as to why

various confidentiality designations are inappropriate. See Exhibit 83-A at 21-26. Defendants

jointly replied on December 18, 2018, explaining why the disputed deposition testimony and

exhibits should be upheld as confidential. See Exhibit 83-A at 1230-1262.

       The Special Master has considered these submissions and applies the legal standards set forth

below to rule upon each challenged designation. In the chart at the end of this Order, “sustained”

means that the defendants’ confidentiality designation is appropriate, while “overruled” means the

confidentiality designation is not well-taken.



II.    Legal Standards.

       The explicit terms of the Protective Order and well-established case law provide that

defendants, as the designating parties, bear the burden of showing good cause that the challenged

information is entitled to protection under Rule 26(c)(1)(G). See docket no. 441 at 24, ¶52; Nix v.

Sword, 11 F. App’x 498, 500 (6th Cir. 2001) (“The burden of establishing good cause for a protective

order rests with the movant.”). To show good cause, Defendants “must articulate specific facts

showing ‘clearly defined and serious injury’ resulting from the discovery sought and cannot rely on

mere conclusory statements.” Nix, 11 F. APP’X at 500 (internal citations omitted). That a party may

“deem certain business information as sensitive does not, in itself, justify a withholding from the

public record.” Graff v. Haverhill North Coke Co., 2014 WL 360013 at *2 (S.D. Ohio Feb. 3, 2014).

Rather, the party must demonstrate that the information qualifies as “confidential commercial

information” entitled to protection under Rule 26(c)(1)(G). Charvat v. EchoStar Satellite, LLC, 269

F.R.D. 654, 656 (S.D. Ohio 2010).

       Defendants assert two categories of information are entitled to protection as “Highly
  Case: 1:17-md-02804-DAP Doc #: 1650 Filed: 05/28/19 4 of 16. PageID #: 46201



Confidential:” (1) information concerning revenues and transactional data (i.e. customer-specific

transactions); and (2) information about current controlled substance monitoring systems (“SOMS”).

See Lynch Letter, Doct. 83H at 1254-55. Defendants further assert six categories of information are

entitled to protection as “Confidential”: (1) documents and procedures from prior SOMS; (2)

investigations and/or suspension of sales to specific customers; (3) non-public communications

between DEA/DOJ and individual Defendants; (4) Defendants’ business strategies and/or legal

conclusions affecting SOMS; (5) policies, procedures, and sales information concerning Defendants’

distribution operations; and (6) impacts of or policy factors affecting Defendants’ SOMS. Id. at

1257.

        Plaintiffs challenge these designations, claiming the defendants have not met their burden

of proof and also that the designations contain information that is: (i) otherwise publicly available;

(ii) stale or old; and/or (iii) does not qualify for protection as research, technical, commercial,

financial, or other proprietary or sensitive business and commercial information. The Special Master

concludes a great majority of plaintiffs’ challenges are well-taken, many because the documents or

testimony at issue address events that are over a decade old and simply are no longer (or never were)

proprietary, secret, or confidential; and many because defendants do not carry their burden of

showing good cause that the challenged information is entitled to protection.



III.    Rulings.

A.      ABDC Discovery Designations.

        On August 3, 2018, ABDC produced Chris Zimmerman as its 30(b)(6) deposition witness.

On September 6, 2018, ABDC designated portions of the deposition testimony, as well as certain

exhibits used at deposition, as Confidential or Highly Confidential. ABDC then provided the
  Case: 1:17-md-02804-DAP Doc #: 1650 Filed: 05/28/19 5 of 16. PageID #: 46202



Special Master with a chart outlining the legal reasoning for each designation. See Exhibit 83-I at

1264-1287. Having reviewed these materials, the Special Master rules as follows.

     Deposition Page/Line                      Ruling
          52:22-53:12                        Overruled.
          62:21-63:12                        Overruled.
           66:9-66:15                        Overruled.
            67:5-70:7                        Overruled.
          72:22-73:21                        Overruled.
          108:11-130:1             Overruled from 108:11-113:2;
                                   Sustained from 113:3-118.17;
                                      Overruled 118:8-130:1
          139:11-143:3                       Overruled.
          144:21-145:2                       Overruled.
         179:13-185:18                       Overruled.
         185:19-192:12                        Sustained.
          199:1-224:23                        Sustained.
          229:3-230:7                        Overruled.
          244:1-245:3                        Overruled.
           247:12-16                         Overruled.
         249:21-250:20                       Overruled.
         251:13-251:20                        Sustained.
          252:4-253:17                        Sustained.
          255:23-261:2                        Sustained.
          263:1-269:6                         Sustained.
         276:12-283:22                        Sustained.
          285:3-302:24                        Sustained.
          303:1–303:20                       Overruled.
         312:13-317:15                       Overruled.
Case: 1:17-md-02804-DAP Doc #: 1650 Filed: 05/28/19 6 of 16. PageID #: 46203




  Deposition Page/Line                Ruling
      317:17-318:4                  Overruled.
        318:5-14                    Overruled.
      318:15-322:5                   Sustained.
      322:7-323:10                  Overruled.
      323:11-326:18                  Sustained.
       326:19-22                    Overruled.
      339:4-343:19                   Sustained.

      345:10-347:4                   Sustained.
         365:4-8                    Overruled.
       384:8-385:4                   Sustained.
      385:11-404:7                   Sustained.
       406:10-14                    Overruled.
      408:5-411:14         Overruled from 408:5-410:11;
                          Sustained from 410:12-411:14.
      413:5-432:21                   Sustained.
      445:22-451:16                 Overruled.
        452:8-16                    Overruled.
      453:22-465:24                  Sustained.
      482:21-483:21             ABDC withdrew its
                           designation of confidentiality.


        Exhibits                      Ruling


           7                         Sustained.

           8                        Overruled.
           9                         Sustained.
           10                        Sustained.
           11                       Overruled.
  Case: 1:17-md-02804-DAP Doc #: 1650 Filed: 05/28/19 7 of 16. PageID #: 46204




            Exhibits                            Ruling


                12                            Overruled.
                14                            Sustained.


B.     Cardinal’s Discovery Designations.

       On August 8, 2018, Cardinal produced Jennifer Norris as its Rule 30(b)(6) deposition

witness. On August 31, 2018, Cardinal designated the entire deposition transcript and all related

exhibits as Confidential. After a series of meet and confers with Plaintiffs, Cardinal de-designated

some of the deposition testimony and exhibits, and the parties agreed that other portions of the

deposition were properly designated as confidential. The Special Master rules as follows on the

parties’ remaining disputes.

     Deposition Page/Line                       Ruling
            24:2-25:5                         Overruled.
           25:21-26:6                         Overruled.
           29:17-29:23                        Overruled.
           30:10-31:12                        Overruled.
           32:11-33:3                         Overruled.
           37:11-37:17                        Overruled.
           38:5-39:15                         Overruled.
           40:23-42:15                        Overruled.

           47:11-47:22                        Overruled.

           48:24-49:5                         Overruled.

           49:17-50.6                         Overruled.

           55:1-55:10                         Overruled.

           56:11-57:5                         Overruled.
Case: 1:17-md-02804-DAP Doc #: 1650 Filed: 05/28/19 8 of 16. PageID #: 46205




  Deposition Page/Line              Ruling
      59:10-59:21                  Overruled.

       68:6-68:14                  Overruled.

       73:24-75:8                  Overruled.

        76:1-79:8                  Overruled.

       79:22-80:17                 Overruled.

       84:19-85:17                 Overruled.
       85:21-86-3                  Overruled.

       92:15-93:2                  Overruled.

      118:21-119:14                Overruled.

      119:23-120:20                Overruled.
      121:1-121:22                 Overruled.


  Deposition Page/Line              Ruling
      122:16-123-18                Overruled.
      124:24-128:16                Overruled.
      131:23-132:13                Overruled.
       134:4-135:3                 Overruled.
      135:10-135:16                Overruled.
      136:17-138:22                Overruled.
      139:19-140:2                 Overruled.
      143:9-150:11                 Overruled.
      150:22-151:4                 Overruled.
      151:19-152:6                 Overruled.
      152:17-154:8                 Overruled.
      155:8-155:14                 Overruled.
      161:17-161:23                Overruled.
Case: 1:17-md-02804-DAP Doc #: 1650 Filed: 05/28/19 9 of 16. PageID #: 46206




  Deposition Page/Line              Ruling
      162:6-162:10                 Overruled.
      170:20-172:16                Overruled.
       173:8-174:4                 Overruled.
      176:16-177:2                 Overruled.
      177:12-177:16                Overruled.
      178:15-179:23                Overruled.
      180:5-180:16                 Overruled.
      182:4-183:18                 Overruled.
      184:1-185:8                  Overruled.
      185:14-185:17               Overruled.
      185:21-186:8                Overruled.
      186:9-187:7                 Overruled.
      187:8-189:13                 Sustained.
      189:14-189:20                Overruled.
      189:21-190:9                 Overruled.
     191:4-192:12.                 Overruled.
     193:10-194:12                 Overruled.
     194:19-195:20                 Overruled.
      195:23-197:5                 Overruled.
      198:3-198:12                Overruled.
     198:23-199:10                 Overruled.
      199:21-202:1                 Overruled.
      203:4-203:9                  Overruled.
      203:20-204:15                Overruled.
      206:4-207:10                 Overruled.
      210:8-210:10                 Sustained.
     211:10-211:12                 Sustained.
Case: 1:17-md-02804-DAP Doc #: 1650 Filed: 05/28/19 10 of 16. PageID #: 46207




   Deposition Page/Line              Ruling
       211:19-213:5                Sustained.
      213:12-217:1                 Sustained.
      217:13-224:21                Sustained.
       225:4-226:2                 Overruled.
       226:8-227:10                Overruled.
       227:20-228:6                Overruled.
       229:8-233:20                Overruled.
       233:21-234:2                Overruled.
      234:15-234:23                Overruled.
       236:3-236:8                 Overruled.
       236:9-236:12                Overruled.
       236:13-237:5                Overruled.
      237:21-240:14                Sustained.
       242:16-243:1                Overruled.
       245:14-247:4                Sustained.
      249:22-251:12                Overruled.
      251:19-253:23                Sustained.
       254:6-256:18                Sustained.
      256:19-257:21                Sustained.
       257:22-258:3                Sustained.
       258:4-258:13                Sustained.
      258:14-261:10                Sustained.
       262:5-265:18                Sustained.
      265:19-266:6                 Sustained.
       266:7-270:24                 Sustained.
      271:1-271:10                 Sustained.
      271:11-271:19                Sustained.
Case: 1:17-md-02804-DAP Doc #: 1650 Filed: 05/28/19 11 of 16. PageID #: 46208




    Deposition Page/Line             Ruling
           272:15-275:4            Sustained.
           280:3-280:10            Overruled.
           282:21-284:5            Sustained.
           285:8-286:3             Sustained.
       289:16-297:11               Overruled.
           297:12-301:2            Overruled.
       301:21-303:16               Sustained.
       303:17-304:18               Overruled.
       305:12-306:19               Overruled.
       307:12-307:23               Overruled.
           307:24-309:2            Overruled.
           309:5-309:18            Overruled.
           310:8-310:17            Overruled.
       312:10-312:13               Overruled.


             Exhibits                Ruling
Norris 9                           Overruled.
Norris 13                          Overruled.
Norris 15                          Overruled.
Norris 16                          Sustained.
Norris 18                          Overruled.
Norris 19                          Overruled.
Norris 20                          Overruled.
Norris 21                          Sustained.
Norris 22                          Sustained.
Norris 26                          Sustained.
Norris 27                          Sustained.
 Case: 1:17-md-02804-DAP Doc #: 1650 Filed: 05/28/19 12 of 16. PageID #: 46209




             Exhibits                         Ruling
 Norris 28                                   Sustained.
 Norris 29                                   Sustained.
 Norris 32                                   Overruled.
 Norris 34                                   Overruled.
 Norris 35                                   Sustained.



C.     McKesson Discovery Designations.

       On July 31, 2018, McKesson produced Nathan Hartle as its Rule 30(b)(6) deposition witness.

On August 31, 2018, McKesson designated much of the deposition transcript and exhibits as

Confidential or Highly Confidential. After a series of meet and confers with Plaintiffs, McKesson

reduced its confidential designations. McKesson also designated 16 exhibits as Confidential or

Highly Confidential. The Special Master Rules as follows on the parties’ disputes.

     Deposition Page/Line                     Ruling
             73:8-73:16                      Overruled.
         108:19-111:12                       Overruled.
         112:18-116:16                       Overruled.
          118:13-120:7                       Sustained.
          120:14-123:2                       Sustained.
         123:13-128:19                       Sustained.
          129:8-130:5                        Sustained.
         130:11-131:20                       Sustained.
          132:3-133:6                        Sustained.
         161:24-162:7                        Overruled.
         164:1-164:11                        Overruled.
Case: 1:17-md-02804-DAP Doc #: 1650 Filed: 05/28/19 13 of 16. PageID #: 46210




   Deposition Page/Line              Ruling
       172:8-173:18                Overruled.
       174:2-175:8                 Overruled.
      175:17-176:12                Overruled.
      176:24-177:16                Overruled.
       178:2-178:16                Overruled.
       181:7-182:3                 Overruled.
      182:18-184:11                Sustained.
      187:24-194:11                Sustained.
       194:18-195:3                Sustained.
       197:8-197:12                Overruled.
      204:12-205:19                Overruled.
       206:2-209:11                Sustained.
       210:5-212:15                Overruled.
      212:23-213:23                Overruled.
      230:8-233:11                 Sustained.
       234:3-237:12                Sustained.
       238:7-238:17                Sustained.
       239:1-242:10                Sustained.
      243:11-243:15                Sustained.
      243:24-245:14                Sustained.
      245:18-246:21                Sustained.
       254:4-254:8                 Overruled.
      265:11-267:11                Sustained.
      282:14-286:16                Overruled.
       294:13-295:8                Overruled.
      295:18-296:4                 Overruled.
       296:6-296:11                Sustained.
Case: 1:17-md-02804-DAP Doc #: 1650 Filed: 05/28/19 14 of 16. PageID #: 46211




   Deposition Page/Line               Ruling
      296:13-296:20                  Overruled.
       297:1-299:3                   Sustained.

      299:21-300:13                  Overruled.
       300:17-301:4                  Overruled.
       302:18-303:4          Overruled, but the names of
                            the pharmacies referenced in
                               the exhibit must remain
                              confidential at this time.
      303:20-304:12                  Sustained.
      304:17-304:21                  Overruled.
       305:8-305:9                  Overruled.
      307:22-308:1                   Overruled.
      309:2-310:11                   Overruled.
       337:8-340:6                   Sustained.
       341:2-341:25                  Sustained.
       342:16-344:2                  Sustained.
       344:3-347:2          344:10-11: parties agree this
                             portion of the deposition is
                               properly designated as
                           confidential; designation as to
                           all other testimony Sustained.
       347:3-347:24                  Sustained.
       348:5-350:14           Page 348, line 12, parties
                              agree this portion of the
                               deposition is properly
                             designated as confidential;
                             designation as to all other
                                testimony Sustained.
Case: 1:17-md-02804-DAP Doc #: 1650 Filed: 05/28/19 15 of 16. PageID #: 46212




   Deposition Page/Line                Ruling
       350:20-358:3           Page 355, line 14, parties
                              agree this portion of the
                               deposition is properly
                             designated as confidential;
                             designation as to all other
                                testimony Sustained.


      358:21-359:13                   Sustained.
       359:15-364:5        Page 361, line 25 to 362 line 3,
                           parties agree this portion of the
                                deposition is properly
                             designated as confidential;
                             designation as to all other
                                 testimony Sustained.



         Exhibits                      Ruling
          No. 12                     Overruled.
          No. 17                     Overruled.
          No. 18                     Overruled.
          No. 19                     Overruled.
          No. 20                     Overruled.
          No. 21                     Overruled.
          No. 22                     Overruled.
          No. 24                     Overruled.
          No. 26                     Overruled.
          No. 29                      Sustained.
          No. 30                     Overruled.
          No. 31                      Sustained.
          No. 32             Overruled, but the names of
                            the pharmacies referenced in
                               the exhibit must remain
                              confidential at this time.
 Case: 1:17-md-02804-DAP Doc #: 1650 Filed: 05/28/19 16 of 16. PageID #: 46213




          Exhibits                     Ruling
           No. 33                     Sustained.
           No. 34                     Sustained.
           No. 40            Parties agree this Exhibit is
                                     confidential.


RESPECTFULLY SUBMITTED,

                                             /s/ David R. Cohen
                                             David R. Cohen
                                             Special Master

Dated: May 28, 2019
